Case 2:20-cr-00579-SVW Document 952 Filed 09/03/21 Page 1 of 4 Page ID #:16309
     Case 2:20-cr-00579-SVW Document 952 Filed 09/03/21 Page 2 of 4 Page ID #:16310



 1          “Anton Kudiumov,”
      ARMAN HAYRAPETYAN,
 2    EDVARD PARONYAN,
        aka “Edvard Paronian” and
 3          “Edward Paronyan,” and
      VAHE DADYAN,
 4
                 Defendants.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:20-cr-00579-SVW Document 952 Filed 09/03/21 Page 3 of 4 Page ID #:16311



 1                               CERTIFICATE OF SERVICE

 2         I, ARMEN Y. ABRAHAMIAN, declare:

 3         That I am a citizen of the United States and a resident of or

 4    employed in Los Angeles County, California; that my business address

 5    is the Office of United States Attorney, 312 North Spring Street, Los

 6    Angeles, California 90012; that I am over the age of 18; and that I

 7    am not a party to United States v. Ayvazyan, et al, CR 20-579(A).

 8         That I am employed by the United States Attorney for the Central
 9    District of California, who is a member of the Bar of the United
10    States District Court for the Central District of California, at
11    whose direction the service as described in this Certificate was
12    made; that on September 1, 2021, I deposited with Federal Express
13    (“FedEx”) at the United States Courthouse in Los Angeles, California,
14    copies of:
15         SEE ATTACHED LIST OF DOCUMENTS SERVED.
16    to the defendant through his/her counsel at their last known address
17     ‫܆‬   Placed in a closed envelope         ‫܆‬    Placed in a sealed envelope
           for collection and inter-                for collection and mailing via
18         office delivery, addressed as            United States mail, addressed
           follows:                                 as follows:
19
       ‫܆‬   By hand delivery, addressed         ‫܆‬    By E-mail, as follows:
20         as follows:
21     ‫܆‬   By messenger, as follows:          By Federal Express, as
                                               ‫܈‬
                                              follows:
22                                            Jerry Kaplan
                                              Kaplan Kenegos & Kadin
23
                                              9150 Wilshire Blvd, Ste 175
24                                            Beverly Hills, CA 90212-3450
           This Certificate is executed on September 1, 2021, at Los
25
      Angeles, California.     I certify under penalty of perjury that the
26
      foregoing is true and correct.
27
                                               ARMEN Y. ABRAHAMIAN
28                                             Paralegal Specialist
     Case 2:20-cr-00579-SVW Document 952 Filed 09/03/21 Page 4 of 4 Page ID #:16312



 1                              LIST OF DOCUMENTS SERVED

 2       1. The Documents Filed Under Seal pursuant to ECF 914

 3            a. Request, Declaration and attached Exhibits, Proposed Order
              b. Sealing Application and Declaration and Proposed Order
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
